Citation Nr: 0606488	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-40 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for left knee arthritis.

2.  Entitlement to an initial rating higher than 10 percent 
for right knee arthritis.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease (DDD) of the cervical spine 
prior to September 23, 2002.

4.  Entitlement to an initial rating higher than 10 percent 
for DDD of the cervical spine on and after September 23, 
2002.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to December 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In that 
decision, the RO, among other things, granted service 
connection for arthritis of both knees, cervical spine DDD, 
eczema, and onychomycosis, and assigned 10 percent ratings 
for the arthritis and DDD of the knees and back, and 
noncompensable evaluations for the skin disorders.  The 
veteran disagreed with the level of these evaluations in a 
January 2004 notice of disagreement (NOD).

The Board notes that the veteran also filed a February 2004 
notice of disagreement with other parts of the RO's rating 
decision that denied service connection for various 
disabilities, and the RO issued a November 2004 statement of 
the case (SOC) as to these issues.  However, the veteran did 
not file a Substantive Appeal as to these issues, and they 
are therefore not before the Board.  See 38 C.F.R. § 20.200 
(2005) (an appeal consists of a timely filed NOD and, after 
an SOC has been furnished, a timely filed Substantive 
Appeal).

The veteran testified at a central office hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  At that 
time, he withdrew his appeal as to the two skin disorder 
ratings, and those issues are therefore no longer before the 
Board (Hearing transcript, p. 2).


FINDINGS OF FACT

1.  The evidence reflects that there is arthritis of both of 
the veteran's knees, but no limitation of motion, instability 
or subluxation, ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or fibula, or other 
abnormalities.

2.  The evidence reflects that, prior to September 23, 2002, 
the veteran's cervical spine DDD was mild, there was no 
ankylosis, and the range of motion figures for the cervical 
spine were at or near normal.

3.  The evidence reflects that, on and after September 23, 
2002, the orthopedic manifestations of the veteran's IVDS 
continued to be mild, with no ankylosis and range of motion 
figures at or near normal, but it is at least as likely as 
not that the veteran's left arm mild incomplete paralysis 
resulted from his cervical spine DDD.

4.  There are no unusual circumstances present which render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria have not been met for initial rating higher 
than 10 percent for left knee arthritis.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5263 (2005).

2.  The criteria have not been met for initial rating higher 
than 10 percent for left knee arthritis.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5263 (2005).

3.  The criteria have not been met for initial rating higher 
than 10 percent for the veteran's cervical spine DDD prior to 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7. 4.10, 4.25, 4.40, 4.45 (2005); 38 C.F.R. §  
4.71a, DCs 5285, 5286, 5287, 5290, 5293 (2002).

4.  As of September 23, 2002, the criteria have not been met 
for initial rating higher than 10 percent for the orthopedic 
manifestations of the veteran's cervical spine DDD, but the 
criteria have been met for a separate rating of 20 percent, 
but no higher, for neurologic manifestations of the veteran's 
cervical spine DDD into the left upper extremity.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7. 4.10, 4.25, 
4.40, 4.45 (2005); 38 C.F.R. §  4.71a, DCs 5285, 5286, 5287, 
5290, 5293 (2002); 38 C.F.R. § 4.71a, DCs 5285, 5289, 5285, 
5286, 5287, 5290, 5293 (2003); 38 C.F.R. § 4.71a, DC 5243; 
38 C.F.R. § 4.124a, DC 8510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his September 2002 
claims, the RO sent the veteran March and June 2003 letters 
explaining VA's duties to notify and assist him with this 
claim, and the veteran's rights and responsibilities in this 
regard.  The RO did not take any adjudicative action until 
its October 2003 rating decision that the veteran appealed to 
the Board.  Thus, in compliance with Pelegrini, VA provided 
VCAA notification to the veteran prior to its initial 
adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's March 
2003 letter told the veteran it was working on his claims for 
service connection for his knees and back (as they then were) 
and how to establish entitlement to these benefits.  Although 
the claims now at issue concern whether he is entitled to 
higher initial ratings for these disorders (as opposed to 
service connection that has since been granted), VA is not 
required to provide additional VCAA notice concerning this 
downstream issue since VA already has given VCAA notice 
regarding the original service connection claims.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The letter also listed 
various types of evidence that the veteran could submit, and 
explained VA's duty to assist him in obtaining additional 
evidence.  The RO also told the veteran to "[s]end us any 
medical reports you have."  In the June 2003 letter, the RO 
asked for additional information, including dates of 
treatment from private physicians, and told the veteran he 
was responsible for making sure that the RO received all 
requested records that were not in the possession of a 
Federal department or agency.  In addition, the RO included 
in its May 2004 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 and the relevant regulations regarding 
increased ratings claims, including the new criteria for 
evaluating disabilities of the spine, discussed in more 
detail below.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  The RO thus satisfied all four 
elements of the VCAA's notice requirements.

Moreover, VA obtained all identified treatment records, and 
afforded the veteran a July 2003 VA-authorized examination as 
to the severity of his bilateral knee and back disorders.  In 
addition, there is no indication that any other records exist 
that should be requested, or that any pertinent evidence was 
not received.  Indeed, the veteran submitted a December 2003 
Persian Gulf Registry examination at the central office 
hearing and waived RO consideration of it, stated at the 
hearing that he did not think it was necessary to hold the 
case open for thirty days to submit additional evidence, and 
thought that any outstanding records would consist of just 
one or two treatment records containing information already 
in the record (Hearing transcript, at 14-15).  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.




General Legal Criteria Applicable to Increased Ratings Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The Board will therefore 
decide whether the veteran is entitled to ratings higher than 
10 percent for the his left and right knee arthritis and his 
cervical spine DDD for any time during the appeal period.


Left and Right Knees

In April 2000, Dr. "R.G." reported that the veteran's right 
knee X-rays showed no bony or other abnormalities and 
diagnosed him with patellofemoral chondrosis, but the July 
2003 VA-authorized examination noted degenerative changes on 
X-rays of both knees.  Accordingly, the veteran's right and 
left knee disorders are rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (2005), which in turn refers to DC 
5003, for rating degenerative arthritis.  DC 5003 provides 
for such arthritis to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion of 
the leg is rated under DCs 5260 and 5261.  However, the July 
2003 VA-authorized examination found bilateral knee flexion 
to 140 degrees and extension to 0 degrees, which is normal 
range of motion.  38 C.F.R. § 4.71a, Plate II (2005).  The 
veteran is therefore not entitled to a 10 percent rating 
under DC 5003 for limitation of motion.  In the absence of 
limitation of motion, the veteran is entitled to a 10 percent 
rating for each knee based on the X-ray evidence of 
arthritis.  There is no evidence of incapacitating episodes 
due to the arthritis and he reportedly has not missed time 
from work due to the arthritis.

The veteran is not, however, entitled to a higher rating 
under any other potentially applicable diagnostic code.  The 
private medical records do not show ankylosis, and the July 
2003 VA-authorized examination specifically found no 
ankylosis of either knee joint, so the veteran is not 
entitled to a higher rating under DC 5256.  Moreover, 
although the veteran could be entitled to a separate rating 
for subluxation or lateral instability under DC 5257, see 
VAOPGCPREC 23-97 (July 24, 1997), there has never been a 
clinical finding of instability of either knee, Dr. 
"R.G.'s" April 2000 examination note indicated that the 
right knee was stable with no effusion and negative 
McMurray's and Lachman tests, and the July 2003 VA-authorized 
examination stated that the knees were normal with no joint 
effusion or crepitus, and negative drawer and McMurray tests.  
Nor has there been evidence of dislocation or removal of 
cartilage from either knee, impairment of the tibia and 
fibula, or genu recurvatum, and a higher rating is therefore 
not warranted under DCs 5258, 5259, 5262, or 5263.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  However, 
notwithstanding the veteran's complaints of pain at the VA-
authorized examination and the central office hearing, the 
July 2003 examiner specifically found that there was "no 
DeLuca issue with pain, fatigue, weakness, lack of endurance, 
or incoordination."  There is therefore no basis for an 
evaluation higher than the 10 percent the veteran is 
currently receiving for his right and left knee arthritis 
based on any of the DeLuca factors.

In sum, the evidence reflects that the veteran has arthritis 
in both knees, but for the entire appeal period has had no 
limitation of motion, ankylosis, instability or subluxation, 
ankylosis, dislocation or removal of cartilage, impairment of 
the tibia or fibula, or other abnormalities in either knee 
that would warrant a rating higher than 10 percent.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claims for initial ratings higher than 
10 percent for left and right knee arthritis must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Cervical Spine DDD

As to the veteran's cervical spine DDD, the criteria for 
evaluating intervertebral disc syndrome (IVDS), which 
includes the veteran's DDD, have changed twice since the 
veteran's September 5, 2002 claim.  First, the criteria in 
effect for evaluating disabilities under 38 C.F.R. § 4.71a 
(2002), including DC 5293, applicable to IVDS ("the old 
criteria"), were revised effective September 23, 2002, see 
38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293 to DC 5243.  See 38 C.F.R. 
§ 4.71a, DC 5243 (2005) ("the new criteria").

Under the old criteria, a 10 percent rating is warranted 
where the IVDS is mild; a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks; 
and a 40 percent evaluation requires severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).

Under the interim criteria, where a spine disorder may affect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.  38 C.F.R. § 4.71a, DC 
5293 (2003).  Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note 2 to the 
interim criteria states that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

The new criteria include the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contain a new general rating formula for diseases 
and injuries of the spine, including IVDS.  The new criteria 
states that the new rating formula applies to the renumbered 
diagnostic codes (5235 to 5243), unless 5243 is evaluated 
under the Formula for Rating IVDS based on incapacitating 
episodes.  It also provides for the veteran to receive an 
evaluation based on combining all manifestations of the 
disability under 38 C.F.R. § 4.25 (2005) if that will result 
in a higher evaluation.  The new criteria contain specific 
range of motion figures, and Note 2 explains what is 
considered normal range of motion for purposes of the 
governing regulations.  38 C.F.R. § 4.71a, DC 5243 (2005).

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, the new regulations cannot be 
applied prior to the stated effective date, but the prior 
version may be applied, if more favorable, to the periods 
before and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  Thus, for the 
period prior to September 23, 2002, it must be determined 
whether the veteran is entitled to an initial rating higher 
than 10 percent under the old criteria.  For the period 
between September 23, 2002 and September 26, 2003, it must be 
determined whether the veteran is entitled to a higher rating 
under either the old or interim criteria.  And, for the 
period on and after September 26, 2003, it must be determined 
whether the veteran is entitled to a higher rating under the 
old, interim, or new criteria.

March 2003 cervical spine X-rays show no fracture or bone 
destruction and normal disc spaces and facet joints, with 
anterior spurring at C5 and C6, resulting in a diagnosis of 
early spondylosis of the lower cervical spine.  Dr. "L.E." 
provided a neurologic consultation in April 2003, addressing 
the veteran's chief complaint of left arm numbness.  Dr. 
"L.E." noted a post-service car accident head injury and 
right rotator cuff tear.  The veteran indicated the symptoms 
may have begun while he was shoveling snow, that he had left 
neck pain for several years, and pain between the clavicles 
in the upper back, as well as right arm "sciatica."  Motor 
strength was 5/5 in all extremities with normal tone and 
bulk.  There were no fasciculations and no atrophy.  Myotatic 
reflexes were equal in the legs, but reduced in the left arm 
particularly in the bicep.  Sensory examination revealed 
reduced pinprick and fine tactile sensation in the entire 
left arm including the left side of the neck.  Sensation was 
otherwise intact, and the veteran had normal gait and 
coordination.  The impression was of sensory changes in the 
left arm of unclear etiology, which "may represent a 
radiculopathy versus a plexopathy."  After EMG and nerve 
conduction studies were conduced, Dr. "S.F.," evaluated the 
veteran.  He first noted that the veteran seemed to correlate 
his ten-week history of subscapular pain and numbness in the 
left arm with shoveling snow during a big storm.  Findings 
included low amplitude left mid poalmar ulnar and median 
sensory amplitudes.  Motor amplitudes were intact.  There 
were also 1 to 2+ fibrulation potentials in the left triceps 
with normal motor units.  The left biceps had normal 
insertional activity but enlarged motor units.  Dr. "S.F." 
stated that he suspected the veteran had an underlying 
brachial plexitis that affected the sensory nerve, manifested 
by the low amplitude sensory responses.  He added that the 
product neurogenic units and biceps were more likely related 
to the chronic C5 radiculopathy, which is unrelated to the 
underlying condition.

A the July 2003 VA-authorized examination, the examiner noted 
that EMG studies showed a pinched nerve.  The cervical spine 
examination was normal overall.  The range of motion of the 
cervical spine was flexion to 65 degrees, extension to 50 
degrees, right lateral flexion to 40 degrees, left lateral 
flexion to 40 degrees, right rotation to 80 degrees, and left 
rotation to 80 degrees.  The examiner noted regarding the 
DeLuca factors that there was pain and weakness, and lack of 
endurance nonsignificant with fatigue and coordination.  He 
also indicated there was no ankylosis.

Under the old criteria, the veteran is not entitled to a 
rating higher than 10 percent under DC 5293 for IVDS, because 
the evidence reflects that the IVDS was mild, and there was 
no evidence of moderate or severe IVDS with recurring 
attacks, or persistent symptoms compatible with sciatic 
neuropathy, such as muscle spasm or absent ankle jerk, with 
little intermittent relief.  Nor is the veteran entitled to a 
higher rating under DC 5290 for limitation of motion of the 
cervical spine, because flexion to 65 degrees, extension to 
50 degrees, right lateral flexion to 40 degrees, left lateral 
flexion to 40 degrees, right rotation to 80 degrees, and left 
rotation to 80 degrees are at or near normal.  In addition, 
since there was no ankylosis, the veteran is not entitled to 
a rating higher than 10 percent under DCs 5286 and 5287 for 
ankylosis of the entire or cervical spine, and there was no 
evidence of vertebra fracture residuals warranting a higher 
rating under DC 5285.  The veteran is thus not entitled to a 
rating higher than 10 percent prior to September 23, 2002, 
when he may only be rated under the old criteria.

As to the criteria in effect on and after September 23, 2002, 
there is no evidence of incapacitating episodes, so the 
veteran is not entitled to a higher rating under those 
criteria under either the interim or new criteria.  However, 
both the interim and new criteria allow for a rating based on 
combining the orthopedic and neurologic manifestations of 
IVDS.

Under 38 C.F.R. § 4.124a, DC 8510 (2005), applicable to the 
upper radicular group, fifth and sixth cervicals, a 20 
percent rating is warranted where there is mild incomplete 
paralysis of the shoulder and elbow, 30 percent for moderate 
incomplete paralysis, and 40 percent for severe incomplete 
paralysis.  The treatment notes of Drs. "L.E." and "S.F." 
appear to the Board to show mild incomplete paralysis of the 
veteran's left arm.  Myotatic reflexes were reduced in the 
left bicep, there was reduced pinprick and fine tactile 
sensation in the entire left arm including the left side of 
the neck, low left mid poalmar ulnar and median sensory 
amplitudes, left bicep enlarged motor units.  Although the 
etiology of all of these neurological manifestations was 
unclear, Dr. "S.F." attributed at least some of them to the 
veteran's chronic C5 radiculopathy.  Thus, as there is a 
reasonable doubt as to the source of these neurologic 
manifestations, the veteran is entitled to a separate 20 
percent rating under DC 8510 for the mild incomplete 
paralysis of his left arm.  38 C.F.R. § 3.102 (2005) (a 
reasonable doubt as to any point will be resolved in favor of 
the claimant).  He is not entitled to the higher, 30 percent 
rating, because the neurologic findings were otherwise 
normal.  The veteran is not entitled to a higher rating under 
the new General Rating Formula in the new criteria, because, 
as noted, his range of motion figures are at or close to 
normal, and this formula would therefore not provide for a 
higher rating for orthopedic manifestations. 

In addition, the veteran is not entitled to a higher rating 
under the DeLuca factors explained above.  Although there 
were some positive DeLuca findings at the July 2003 QTC 
examination, there is no indication of functional impairment 
beyond the degree contemplated by the governing rating 
criteria, particularly since those criteria take account of 
both the orthopedic and neurologic manifestations of the 
veteran's cervical spine DDD.

In sum, the evidence reflects that, for all periods of the 
appeal, the mild orthopedic manifestations of the veteran's 
cervical spine DDD warrant a rating of 10 percent, and the 
mild incomplete paralysis of his left arm is at least as 
likely as not a neurologic manifestation of this disorder.  
The veteran is thus entitled to a rating of 10 percent, but 
no higher, for his cervical spine DDD prior to September 23, 
2002, and to a separate rating of 20 percent, but no higher, 
on and after this date for the neurological manifestations of 
this disorder, combined with the 10 percent assigned by the 
RO for orthopedic manifestations.  The claim for a rating 
higher than 10 percent for cervical spine DDD prior to 
September 23, 2002 is therefore denied; and the claim for a 
rating higher than 10 percent on and after this date is 
granted to the extent indicated.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

Extraschedular Considerations

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization for his cervical spine or bilateral 
knee disabilities, he had normal gait and posture at the July 
2003 VA-authorized examination, he indicated at that time 
that he continued to work in his job as a Quality Assurance 
Director and could participate in all of the activities of 
daily living, and the manifestations of the bilateral knee 
and cervical spine disabilities are contemplated by the 
schedular criteria.  Thus, there is no indication in the 
record that the average industrial impairment from any of his 
disabilities are in excess of that contemplated by the 
assigned evaluation or that application of the schedular 
criteria is otherwise rendered impractical.  Therefore, 
referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






	(CONTINUED ON NEXT PAGE)




ORDER

The claim for an initial rating higher than 10 percent for 
left knee arthritis is denied.

The claim for an initial rating higher than 10 percent for 
right knee arthritis is denied.

The claim for an initial rating higher than 10 percent for 
cervical spine DDD prior to September 23, 2002 is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, an initial separate rating of 20 percent, 
but no higher, is granted for the neurologic manifestations 
of the cervical spine DDD on and after September 23, 2002, to 
be combined with the 10 percent rating assigned by the RO for 
orthopedic manifestations.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


